DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19, 34 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plourde (US PGPub No. 2013/0264031, see the 892 dated 9/4/2020).
Regarding claim 19, Plourde (Figs. 1-11) discloses a heat exchanger (10) comprising:
at least a first set of fluid channels (24a, in black color in Figs. 3, 6 and 11) and a second set of fluid channels (24b, in white color in Figs. 3, 6 and 11), each fluid channel of the first and second sets of fluid channels having first and second end portions 
a first transition zone (an end region of the heat exchanger with offsets 30 and 34, see Figs. 1 and 7), a second transition zone (an end region at another end of the heat exchanger with offsets 30 and 34, see Figs. 1 and 7) and a heat transfer zone between the first and second transition zones (18); wherein:
the first end portions extend through the first transition zone (the offsets 30 at the one end extends through the end region), the second end portions extend through the second transition zone (the offsets 30 at the another end extends through the another end region), and the intermediate portions extend through the heat transfer zone (see Fig. 1); and
one or more groups of channels in the first transition zone (a group of channels 24a and 24b in offset 30; and another group of channels 24a and 24b in offset 30’, see Fig. 7), where each group of channels comprises at least one channel of the first set and at least one channel of the second set (each group includes 24a and 24b), are rotated about respective axes parallel to a direction of flow of fluid through the channels relative to other non-rotated channels (the channels in the end region having offsets 30 and 30’ rotated with an angle with respected to a longitudinal direction of channels 24 in the central span 18), so that when the channels reach and extend through the heat 
Regarding claim 34, Plourde further discloses wherein each group of channels comprises a single channel from the first set of fluid channels and a single channel from the second set of fluid channels (plurality of channels 24a and 24b comprising plurality of single channels in both 24a and 24b).
Regarding claim 36, Plourde further discloses wherein the channels have the same cross-sectional shape from the first end portion to the second end portion (the cross-section of the channels are square at both ends of the channels).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plourde (US PGPub No. 2013/0264031) in view of Roisin (US PGPub No. 2013/0206374).
Regarding claim 35, Plourde further discloses wherein each channel defines a fluid flow path through the heat exchanger extending from the first end portion to the 
Plourde fails to disclose wherein the transition zone extends for at least one quarter of the length of the fluid flow path through the heat exchanger.
It is noted that the length of the transition zone as claimed is a result effective variable. Roisin (paragraph 0019) teaches that avoiding abrupt change in geometry reduces the fluid motion drag in a channel. Since Plourde requires the channels to have S-shaped angled offset at both channel ends, which may cause an abrupt change in geometry and may induce fluid drag according to Roisin’s teaching. For optimum fluid drag reduction, the angle change in fluid direction should be made as small as possible and such requires the length of offset to make longer to accommodate the smaller angle change, while the length should not be too long that exceeds the dimension in specific installation. Although no specific length or ratio in Plourde’s structure, one of ordinary skill in the art would optimize the length of the offset at both ends of the channels, including the ratio as claimed to the fluid flow path, to obtain the optimum fluid drag result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the transition zone extends for at least one quarter of the length of the fluid flow path through the heat exchanger through routine optimization for optimum fluid drag.
Regarding claim 37
Roisin (paragraph 0020) further discloses wherein the cross-sectional shape is selected from the group consisting of a circle, an ellipse, and a rounded polygon with four or more sides (circular cross-section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the cross-sectional shape is selected from the group consisting of a circle, an ellipse, and a rounded polygon with four or more sides in Plourde as taught by Roisin in order to reduce friction resistance in a flow passage (paragraph 0020 of Roisin).
Claims 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plourde (US PGPub No. 2013/0264031 in view of Takahashi (US PGPub No. 2010/0270011).
Regarding claim 38, Plourde fails to disclose wherein an internal surface of the at least one channel in at least one of the sets of channels is arranged to induce turbulence in fluid when flowing through the at least one fluid channel (note that “induce turbulence” is functional language which does not recite any structure to induce turbulence).
Takahashi discloses wherein an internal surface of the at least one channel in at least one of the sets of channels (partition wall 4 of a channel) is arranged to induce turbulence in fluid when flowing through the at least one fluid channel (fins 3f, see Figs. 1 and 12A).
It is understood that one of ordinary skill in the art would add fins to any claimed first set and/or second set fluid channel in order to increase heat conductive area and heat transfer coefficient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein an internal surface of the at least one channel in at least one of the sets of channels is arranged to induce turbulence in fluid when flowing through the at least one fluid channel in Plourde as taught by Takahashi in order to increase heat conductive area and increase heat transfer coefficient (paragraph 0102 of Takahashi).
Regarding claim 39, Plourde as modified further discloses wherein:
the internal surface of the at least one fluid channel is one or a combination of any two or more of: (a) roughened; (b) provided with one or more grooves; (c) provided with one or more protruding ridges or ribs; (d) provided with raised dimples; and (e) provided with one or more fins, to induce turbulence in a fluid when flowing through the at least one fluid channel (Plourde as modified in claim 38 has fins 3f as taught by Takahashi which disrupt the fluid flow so that induce turbulence in the fluid).
Response to Arguments
Applicant’s arguments with respect to claim(s) 19 and 34-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763